DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 03 September 201 have been fully considered but they are not persuasive. 
Applicant asserts that the Kang reference, “allows the user to manually scan in a raster type motion to create a continuous and stitched-together scan.” Applicant further observes that their claims, “require generating cross-sectional images from OCT A-scans and visible light sub-images acquired at a ‘plurality of randomly distributed positions.’” (Applicant’s remarks, pp. 8 - 9). With respect to the pattern of motion (e.g., “spiral”, “grid”), the Kang reference specifically states that these are merely “efficient strategies” for gathering images to be stitched by their handheld endoscope. (¶ [0033]). The handheld endoscope taught by Kang collects the required data along whichever random pattern a user’s hand guides the endoscope; some paths are merely more efficient than others. With respect to the “continuous” scanning motion, it is only the hand holding the endoscope that moves continuously. The images captured by the endoscope taught by Kang are captured at a plurality of discrete positions. See, ¶¶ [0032]-[0033] and FIG. 7.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 - 4, 6, 9 - 11, 15 - 21, 24, 26, are rejected under 35 U.S.C. 103 as being unpatentable over BOPPART et al (U.S. Patent No. 8,115,934) in view of KANG et al (U.S. PG Pub. No. 2013/0253313).
With regards to claim 1, the limitations of this claim are obvious over the teachings of the prior art, as evidenced by the following references:
The BOPPART reference
BOPPART discloses a handheld probe for directing an output of a broadband source of near-infrared radiation and a source of visible light onto a surface region of a tympanic membrane (TM) within an ear of a human, the handheld probe further comprising a visible light camera at 12:65-13:19 (“Fiber based device 126 is any device which can be used to guide light from a first location to a second location, and includes things such as a fiber optic cable or optical fiber… The fiber based devices 126 can be attached to optical instruments, such as otoscopes, and be inserted into an ear canal in order to examine ear tissue”), 19:50-63 (“the fiber based device 406 delivers light into the 60 optical system of the otoscope 401, and uses the existing or modified optics of the otoscope 401 to also direct a near-infrared beam to the middle-ear”), 28:33-51 (“broadband illumination source”), 23:38-62.
BOPPART discloses an optical coherence tomography (OCT) system adapted to obtain A-scans at a plurality of randomly distributed positions in the surface region as the handheld probe is manually scanned with no lateral scanning mechanism at 9:1-13, 9:53-10:2, 12:14-29 hand held device 122 includes things such as otoscopes for imaging an ear”), 20:60-21:11 (“in order to obtain OCT data, an LCI signal is generated which retrieves a depth-resolved reflectance profile at the location of the probing beam and along an axial direction 440 of the fiber based device 406 (axis-scan) …multiple axial-scans can be acquired rapidly…”)(emphasis added), 22:35-50, 24:11-25 (“…series of adjacent 1 -D LCI depth scans…”), 28:33-29:5. A “reflectance profile” captured by an OCT system is referred to in the art as an “A-scan.”
BOPPART discloses a processor configured to concurrently acquire A-scans from the OCT system and visible light surface sub-images of the surface region of the TM from the camera at the plurality of randomly distributed positions at 9:1-13, 9:53-10:2, 12:14-29, 20:60-21:11, 22:35-50, 24:11-25, 28:33-29:5, but does not disclose performing mosaicking of the surface sub-images to obtain a mosaicked surface image in real time or synchronizing the obtained A-scans with the surface sub-images by making use of the mosaicked surface image to generate at least one of cross-sectional scan images of a volume behind the TM within a middle ear space and a thickness map of the TM.
BOPPART discloses the processor is further configured segment the at least one of the cross-sectional scan images and the thickness map to extract a plurality of specified features of at least one of the volume behind the TM and the thickness map at 14:4-28, 22:17-34, 24:11-25 (“Sufficient information exists in the 1 -D depth scans to determine the thickness and optical properties of layered structures, such as the layered biofilm on the tympanic membrane”).
BOPPART discloses the processor is further configured characterize at least one of the middle ear fluid and the middle ear biofilm by classifying the plurality of specified features at 9:41-52 (“…if the tissue is being analyzed to determine if it contains a biofilm, then the tissue specimen may be classified as either having or not having a biofilm”), 14:20-28.
The KANG reference
KANG discloses a handheld probe for directing an output of a broadband source of near-infrared radiation and a source of visible light onto a surface region of a human, the handheld probe further comprising a visible light camera at ¶¶ [0020], [0026]-[0027]
KANG discloses an optical coherence tomography (OCT) system adapted to obtain A-scans at a plurality of randomly distributed positions in the surface region as the handheld probe is manually scanned with no lateral scanning mechanism at ¶¶ [0027], [0033].
KANG discloses a processor configured to concurrently acquire A-scans from the OCT system and visible light surface sub-images of the surface region from the camera at the plurality of randomly distributed positions and perform mosaicking of the surface sub-images to obtain a mosaicked surface image in real time at ¶ [0033] (“The images provided by the moving endoscope can be registered together to ‘stitch’ a mosaic image which has a larger field of view”) and FIG. 8.
KANG discloses the processor is further configured to synchronize the obtained A-scans with the surface sub-images by making use of the mosaicked surface image to generate at least one of cross-sectional scan images of a volume behind the TM within a middle ear space and a thickness map of the TM at ¶ [0033] (“The mosaicked image is then used to determine the position of individual A-Scans to construct a cross-sectional image similar to a B-Scan.”) and FIG. 8.
At the time of the filing of the present application, it would have been obvious to a person of ordinary skill in the art to synchronize obtained A-scans with surface sub-images by making use of a mosaicked surface image to generate at least one of cross-sectional scan images of a volume behind the TM within a middle ear space and a thickness map of the TM, as taught by KANG, after obtaining A-scans at a plurality of randomly distributed positions in the surface region as the handheld probe is manually scanned with no lateral scanning mechanism, as taught by BOPPART.  The motivation for doing so comes from KANG, which discloses, 
With regards to claim 2, BOPPART discloses the plurality of specified features comprises at least one OCT-derived feature comprising optical thickness at 14:20-28, 24:11-25.
With regards to claim 3, BOPPART discloses the OCT system comprises a fiber optic Michelson interferometric configuration at 10:3-22, 28:34-51.
With regards to claim 4, BOPPART discloses the OCT system is selected from the group consisting of a time-domain at 24:26-48 (“A traditional time-domain
OCT was used…”), spectral-domain at 20:60-21:11 (“… a traditional spectral-domain LCI system can be used as the core imaging unit 410 in order to generate an LCI signal and obtain OCT data”), 25:59-26:16 (“…options to detect the cross-correlation signal in either the spectral domain or the time domain”), 26:17-35 and swept-source OCT system at 36:37-37:2.
With regards to claim 6, BOPPART discloses the processor is further configured to generate a diagnostic prediction indicating a presence and type of otitis media as a function of the characterizing the at least one of the middle ear fluid or the middle ear biofilm at 9:40-52 (“Upon imaging the tissue and classifying the tissue, or enhancing the image of the tissue, a user, such as a surgeon or physician, is then able to make a decision regarding how to proceed…. the tissue classifications can be very useful in diagnosing and preventing certain types of inner ear conditions, such as otitis media (OM) or otitis media with effusion (OME).”); 22:62-23:37.
With regards to claim 9, BOPPART discloses the broadband source of near-infrared radiation has a wavelength between 650 nm and 1500 nm at 21:32-46, and a broadband source of near-infrared radiation has a center wavelength of 940 nm and a bandwidth of 74 nm at 24:60-25:15. But, BOPPART does not specify the broadband source of near-infrared radiation 840 nm and a bandwidth of 50 nm. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). In the present matter, the recited center wavelength of 840 nm is close to the 940 nm disclosed by BOPPART and overlaps the 650 nm - 1500 nm bandwidth disclosed by BOPPART. Accordingly, a prima facie case of obviousness is found to exist due to the similarity and overlap of the ranges.
With regards to claim 10, BOPPART discloses the classifying further comprises classifying clinical data of the human together with the plurality of specified features at 9:40-52, 22:62-23:62.
With regards to claim 11, the steps performed by the apparatus of this claim are obvious over the combination of BOPPART and KANG for the same reasons as were presented with respect to claim 1, which is an apparatus claim reciting these same steps.
With regards to claim 15, the steps performed by the apparatus of this claim are obvious over the combination of BOPPART and KANG for the same reasons as were presented with respect to claim 1, which is an apparatus claim reciting these same steps.
With regards to claim 16,
With regards to claim 17, the steps performed by the apparatus of this claim are obvious over the combination of BOPPART and KANG for the same reasons as were presented with respect to claim 6, which is an apparatus claim reciting these same steps.
With regards to claim 18, the steps performed by the method of this claim are obvious over the combination of BOPPART and KANG for the same reasons as were presented with respect to claim 1, which is an method claim reciting these same steps.
With regards to claim 19, the steps performed by the method of this claim are obvious over the combination of BOPPART and KANG for the same reasons as were presented with respect to claim 4, which is an method claim reciting these same steps.
With regards to claim 20, the steps performed by the method of this claim are obvious over the combination of BOPPART and KANG for the same reasons as were presented with respect to claim 1, which is an method claim reciting these same steps.
With regards to claim 21, the steps performed by the method of this claim are obvious over the combination of BOPPART and KANG for the same reasons as were presented with respect to claim 2, which is an method claim reciting these same steps.
With regards to claim 24, the steps performed by the method of this claim are obvious over the combination of BOPPART and KANG for the same reasons as were presented with respect to claim 6, which is an method claim reciting these same steps.
With regards to claim 26, the steps performed by the method of this claim are obvious over the combination of BOPPART and KANG for the same reasons as were presented with respect to claim 10, which is an method claim reciting these same steps.
Claims 5, 22, are rejected under 35 U.S.C. 103 as being unpatentable over BOPPART et al (U.S. Patent No. 8,115,934) in view of KANG et al (U.S. PG Pub. No. 2013/0253313), in further view of BAGHERINA (U.S. PG Pub. No. 2015/0062590).
With regards to claim 5, BOPPART discloses classifying the A-scans at 9:41-52 (“…if the tissue is being analyzed to determine if it contains a biofilm, then the tissue specimen may 
BAGHERINA discloses classifying A-scans wherein the classifying is the result of a random-forest classifier at ¶¶ [0071]-[0072]. At the time of filing of the present application, it would have been obvious to a person of ordinary skill in the art to use a random-forest classifier to classify A-scans, as taught by BAGHERINA, as a substitute for the unspecified classifier taught by BOPPART.   This combination is a simple substitution of one known element for another to obtain predictable results.  The prior art contained a method, taught by BAGHERINA, which differed from the claimed method by the substitution of random forest classifier for an unspecified classifier, and its functions were known in the art.  One of ordinary skill in the art could have substituted a random forest classifier into the method taught by BAGHERINA and the results would have been predictable; to wit, the A-scans would be classified.
With regards to claim 22, the steps performed by the method of this claim are obvious over the combination of BOPPART, KANG and BAGHERINA for the same reasons as were presented with respect to claim 5, which is an method claim reciting these same steps.
Claims 7, 23, are rejected under 35 U.S.C. 103 as being unpatentable over BOPPART et al (U.S. Patent No. 8,115,934) in view of KANG et al (U.S. PG Pub. No. 2013/0253313), in further view of SHARMA et al (U.S. PG Pub. No. 2013/0208240).
With regards to claim 7, BOPPART discloses cross-sectional scan images of the volume behind the TM at 8:44-61, 14:4-19, 19:9-17, 20:60-21:11, but BOPPART does not disclose the processor is further configured to median filter the cross-sectional scan images of the volume behind the TM. However, this limitation was known in the art:
SHARMA discloses the processor is further configured to median filter the cross-sectional scan images at ¶¶ [0035]-[0036]. At the time of the filing of the present application, it would have been obvious to a person of ordinary skill in the art to median filter the cross-sectional scan images, as taught by SHARMA, when using cross-sectional scan images, as 
With regards to claim 23, the steps performed by the method of this claim are obvious over the combination of BOPPART, KANG and SHARMA for the same reasons as were presented with respect to claim 7, which is an method claim reciting these same steps.
Claims 8, 25, are rejected under 35 U.S.C. 103 as being unpatentable over BOPPART et al (U.S. Patent No. 8,115,934) in view of KANG et al (U.S. PG Pub. No. 2013/0253313), in further view of LOEWKE et al (U.S. PG Pub. No. 2010/0149183).
With regards to claim 8
LOEWKE discloses mosaicking comprising cross-correlating surface sub-images at ¶¶ [0072]-[0074]. At the time of the filing of the present application, it would have been obvious to a person of ordinary skill in the art for mosaicking to comprise cross-correlating surface sub-images, as taught by LOEWKE, when performing mosaicking of the surface sub-images to obtain a mosaicked surface image in real time, as taught by KANG.  The motivation for doing so comes from LOEWKE, which discloses, “When sequentially placing a series of images within a mosaic, alignment errors can propagate through the series of images… One possibility is to use frame-to-reference (global) alignments along with frame-to-frame (local) motion models, often resulting in a large and computationally demanding optimization problem. Another possibility is to replace the rigid links between images with soft constraints, or ‘springs’.”  (LOEWKE, ¶ [0069]).  Therefore, it would have been obvious to combine LOEWKE with KANG and BOPPART to obtain the invention specified in this claim.
With regards to claim 25, the steps performed by the method of this claim are obvious over the combination of BOPPART, KANG and LOEWKE for the same reasons as were presented with respect to claim 8, which is an method claim reciting these same steps.
Claims 27 - 28, 30, are rejected under 35 U.S.C. 103 as being unpatentable over BOPPART et al (U.S. Patent No. 8,115,934) in view of KANG et al (U.S. PG Pub. No. 2013/0253313), in further view of MOHAMED et al (U.S. PG Pub. No. 2006/0274973).
With regards to claim 27, BOPPART discloses cross-sectional scan images of the tissue at 8:44-61, 14:4-19, 19:9-17, 20:60-21:11, but BOPPART does not disclose a median filter, comprising a square kernel and a lateral window, adapted to filter the images. However, this limitation was known in the art:
MOHAMED discloses a median filter, comprising a square kernel and a lateral window, adapted to filter the images at ¶ [0050]; to wit: “a median-filter (using a 3                                
                                    ×
                                
                            3 square kernel (window) for example) may be applied to the normalized color image.” At the time of the filing of the present application, it would have been obvious to a person of ordinary skill in the art to use 
With regards to claim 28, the steps performed by the apparatus of this claim are obvious over the combination of BOPPART, KANG and MOHAMED for the same reasons as were presented with respect to claim 2, which is an apparatus claim reciting these same steps.
With regards to claim 30, the steps performed by the apparatus of this claim are obvious over the combination of BOPPART, KANG and MOHAMED for the same reasons as were presented with respect to claim 10, which is an apparatus claim reciting these same steps.
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over BOPPART et al (U.S. Patent No. 8,115,934) in view of KANG et al (U.S. PG Pub. No. 2013/0253313), in further view of MOHAMED et al (U.S. PG Pub. No. 2006/0274973), and in further view of BAGHERINA (U.S. PG Pub. No. 2015/0062590).
With regards to claim 29, the steps performed by the apparatus of this claim are obvious over the combination of BOPPART, KANG, MOHAMED and BAGHERINA for the same reasons as were presented with respect to claim 5, which is an apparatus claim reciting these same steps.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID F DUNPHY whose telephone number is (571)270-1230.  The examiner can normally be reached on 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 5712727332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.